Title: Notes on Debates, 28 March 1787
From: Madison, James
To: 


Nothing of consequence till
March 28th [1787]—Wednesday
Mr. King reminded Congs. of the motion on the  day of  for discontinuing the enlistments and intimated that the State of things in Massts was at present such that no opposition would now be made by the Delegation of that State. A Committee was appointed, in general to consider the military: Establishment, and particularly to report a proper Resolution for stopping the enlistments.
The Virga. delegates laid before Congs. Sundry papers from the Executive of that State relating to the seizure of Spanish property by Genl. Clarke—and the incendiary efforts on foot in the Western Country agst. the Spaniards &c—no comment was made on them; nor was any vote taken.
